Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Amended claim 52 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 52 is drawn to an alternate embodiment of the creamer comprising an ultrasonic transducer, and claim 52 was originally drawn to an embodiment of the creamer comprising an opening in a mechanical valve. The creamer embodiment comprising an ultrasonic transducer is described in [0086]. The creamer embodiment comprising an opening in a mechanical valve is described in [0087]. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 52 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims
Claims 54 and 55 are objected to because a limitation in each, provided after a Markush grouping in each, is unclear. 
Corrections may include:  
“[…] wherein the controller is configured to at least one of: output alerts or status indicators on the display based on the parameter data; and wherein the controller is configured to determine the extent to which to open or close the variable opening based at least partly on a type of the beer.” (claim 54)
“[…] wherein the at least one sensor comprises at least one of: a pressure sensor, temperature sensor, and flow meter; and wherein the at least one sensor comprises a color sensor configured to detect a color of the fluid […]”. (claim 55)
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
the drawings fail to show every feature of the invention specified in the claims.  Therefore, the “display positioned on an exterior surface of the housing” (as per claim 51) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.

Broadest Reasonable Interpretations
In regards to claims 51 and 54, 
the term real-time is defined as “the actual time during which something takes place” as provided in the definition obtained on 02/08/22 from Merriam-Webster Online dictionary (previously attached)
In regards to claim 51 and in accordance with the aforementioned broadest reasonable interpretation of “real-time”, the limitation “[…] a controller configured to […] determine […] an extent to which to open or close the variable opening valve […] in real-time based on the parameter data;” is interpreted as: a controller configured to determine an extent to which to open or close the variable opening valve in an actual time during which something takes place based on the parameter data.
Further, in regards to claim 51 and in accordance with the aforementioned broadest reasonable interpretation of “real-time”, the limitation “[…] one sensor […] configured to […] generate parameter data representing a parameter of fluid flowing along the fluid path based on real-time sensing of the parameter data;” is interpreted as: a sensor configured to generate parameter data based on an actual time during which sensing of the parameter data takes place.
In regards to claim 54 and in accordance with the aforementioned broadest reasonable interpretation of “real-time”, the limitation “[…] the controller is configured to […] output alerts or status indicators […] in real time based on the parameter data […]” is interpreted as: the controller is configured to output alerts or status indicators based on the parameter data and in an actual time during which something takes place. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 51, the limitation “[…] one sensor […] configured to […] generate parameter data representing a parameter of fluid flowing along the fluid path based on real-time sensing of the parameter;” is unclear. As previously set forth herein under the title “Claim Interpretation”, the aforementioned limitation is interpreted as follows:
a sensor configured to generate parameter data based on an actual time during which sensing of the parameter data takes place.
The particular meaning of “based” is per se ambiguous, in context. Specifically, there is an unclear relation, established by “based”, between the “generation of parameter data” and “an actual time during which sensing of the parameter data takes place”. Is either or both of the “generation” and the “parameter data”, based on “the actual time during which sensing of the parameter data takes place”? “Based”, in what respect? 
A correction may include: “[…] one sensor […] configured to […] generate parameter data while the tap fulfills a consumer order for a beer, wherein the parameter data represents a parameter of fluid flowing along the fluid path   ;”.
Furthermore, as per claim 51, the limitation “[…] a controller configured to […] determine an extent to which to open or close the variable opening valve in real-time based on the parameter data;” is unclear. As previously set forth herein under the title “Claim Interpretation”, the aforementioned limitation is interpreted as follows:
controller configured to determine an extent to which to open or close the variable opening valve in an actual time during which something takes place based on the parameter data
It is unclear what “something” refers to, and therefore an “actual time during which something takes place” cannot be determined. In addition, the particular meaning of “based” is per se ambiguous, in context. Specifically, “based” establishes an unclear relation between “an actual time during which something take place” and “parameter data”. “Based”, how? 
A correction may include: “[…] a controller configured to […] determine […] an extent to which to open or close the variable opening valve while the tap fulfills a consumer order for a beer”.
As per claim 54, the limitation “[…] the controller is configured to […] output alerts or status indicators […] in real time based on the parameter data […]” is unclear. As previously set forth herein under the title “Claim Interpretation”, the aforementioned limitation is interpreted as:
the controller is configured to output alerts or status indicators based on the parameter data and in an actual time during which something takes place
The claim fails to indicate the scope of “something” and the claim is indefinite.
	Further, as per claim 56, the term “backwards” is a directional term that require a relative basis for definite orientation. There is no such basis established in the originally filed claims or the specification. Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(b). A correction may include deleting the word “backwards”.
	Further as per claim 56, the limitation “the volume” has unclear antecedent basis. A correction may include: 
“[…] identify a pour volume indicated by the positioning of the rotatable dial […]”
“[…] a specified volume of foam for  the pour volume […]”
“[…] for activation of the creamer based on the pour volume […]”
Claims 53-56 depend from claim 51 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 51 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2007/076309 to Phallen.
As per claim 51, and as the examiner can understand the claim, Phallen discloses a fluid dispensing tap (Fig. 22) comprising: 
a housing (115) having a fluid path extending therethrough from an input aperture to an output aperture in a spout of the tap (Fig. 22); 
a display (1680; Fig. 15-17) positioned on an exterior surface of the housing (Fig. 15); 
at least one sensor (2844, 2846; Fig. 28) positioned along the fluid path (Fig. 28) and configured to generate parameter data representing a parameter of fluid flowing along the fluid path based on real-time sensing of the parameter (pg. 63. Ln. 25-27); 
a variable opening valve (Fig. 23-25) positioned along the fluid path and configured to define a variable area across the fluid path; 
an actuator (2110; pg. 103, Ln. 25 – pg. 104, ln. 10) configured to open and close the variable opening valve; 
a creamer positioned along the fluid path and configured to agitate the fluid and to cause the fluid to transform from a liquid into a foam (pg. 104, ln. 11-22); and 
a controller configured to:
	receive the parameter data from the at least one sensor (pg. 63, Ln. 25-29);
based at least partly on the parameter data, determine an extent to which to open or close the variable opening valve in real-time based on the parameter data (pg. 103, Ln. 25 – pg. 104, ln. 10; Fig. 23-25)
control the actuator to open or close the variable opening valve to the determined extent ([0047]); 
in response to receiving a creamer activation signal, activate the creamer to agitate the fluid (Pg. 11, Ln. 11-23);
generate an output for presentation on the display based at least partly on the parameter data (pg. 52, Ln. 30 – Pg. 53, ln. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0297665 to Petermann in view of US 20160325243 to McDonald.
As per claim 51, and as the examiner can understand the claim, Petermann discloses a fluid dispensing tap (Fig. 13) comprising: 
a housing having a fluid path (4) extending therethrough from an input aperture to an output aperture in a spout of the tap (Fig. 1 & 13, [0032]); 
a display positioned on an exterior surface of the housing (Fig. 7 & 13; [0047]); 
at least one sensor (1, 2, 27, 32) positioned along the fluid path and configured to generate parameter data representing a parameter of fluid flowing along the fluid path based on real-time sensing of the parameter (Fig. 1-6, 13; [0034] & [0040]); 
a variable opening valve (8 – the valve opening changes as the valve is opened, i.e. “variable”) positioned along the fluid path and configured to define a variable area across the fluid path; 
an actuator (5) configured to open and close the variable opening valve; 
a creamer (13) positioned along the fluid path and configured to agitate the fluid and to cause the fluid to transform from a liquid into a foam ([0036] – [0037]); and 
a controller ([0054]) configured to:
	receive the parameter data from the at least one sensor ([0047] “a signal may be sent to a control box when gas is detected by the liquid sensor”);
based at least partly on the parameter data, determine an extent to which to open or close the variable opening valve in real-time based on the parameter data ([0034] & [0047] & [0082]; Fig. 8.1 & 8.2); 
control the actuator to open or close the variable opening valve to the determined extent ([0047]); 
generate an output for presentation on the display based at least partly on the parameter data ([0047] “an alert is …displayed…”; [0053] – displayed content depends on sensed parameter data).
Petermann does not specifically disclose: in response to receiving a creamer activation signal, activate the creamer to agitate the fluid.
McDonald teaches a fluid dispensing tap including a creamer and a controller wherein in response to receiving a creamer activation signal the controller activates the creamer to agitate the fluid and produce a fine dense head on a dispensed beer (Fig. 1-3; [0017]; Items 620, 622, 625). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Petermann with a creamer according to the aforementioned teachings from McDonald to similarly produce a fine dense head on a dispensed beer.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0297665 to Petermann in view of US 20160325243 to McDonald in view of US 2010/0084426 to Devers.
As per claim 54, and as the examiner can understand the claim, Petermann further discloses the fluid comprises beer ([0032], ln. 14-15), and wherein the controller is configured to output alerts or status indicators on the display in real time based on the parameter data (Fig. 7 & 13; [0047] & [0053]). 
The Petermann-McDonald combination does not disclose the controller is configured to determine the extent to which to open or close the variable opening based at least partly on a type of the beer.
Devers teaches a beer dispensing tap (abstract) comprising controlling a duration of an operating valve, i.e. “extent”, based on a type of beer (Fig. 1-3; [0019]). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the Petermann-McDonald combination to control duration of operation of a valve based on the type of beer in order facilitate a user’s selection of a beer type.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0297665 to Petermann in view of US 20160325243 to McDonald in view of GB 2221209 to Lyonair.
As per claim 55, Petermann further discloses the at least one sensor comprises at least one of: a pressure sensor, temperature sensor, and flow meter ([0034]; [0040]-[0041]).
The Petermann-McDonald combination does not disclose a color sensor configured to detect a color of the fluid.
Lyonair teachs a fluid dispensing tap comprising a color sensor configured to distinguish beer from water (abstract; Pg. 4, ¶4-5). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the Petermann-McDonald combination according to the aforementioned teaching from Lyonair to determine the type of fluid being dispensed
Response to Arguments
In regards to the objections to the claims and specification issued in the office action dated 02/18/22, the amendment filed 6/20/22 appropriately addresses all and they are withdrawn.
In regards to the rejections of claim 52 issued in the office action dated 02/18/22, the rejections are considered moot because the claim is withdrawn.
In regards to the rejection under 112(a) of claim 53, the amendment filed 6/20/22 appropriately addresses it and the rejection is withdrawn.
In regards to the claim rejections under 112(b) issued in the office action dated 02/18/22, all the rejections are withdrawn except for those maintained in this office action. The amendment filed 06/20/22 appropriately addresses the withdrawn rejections. 
In regards to the claim rejections under 112(b) related to the limitation “real-time”, applicant argues that the claim limitations affected by the term “real-time” are definite in view of the description in the specification of the term “real-time”. The specification ([0076]) indicates that “real time can refer to sensing, processing, and system operations that occur while fulfilling a consumer order for a beer […]”. In view of that disclosure, the office maintains the broadest reasonable interpretations for “real time” originally set forth in the non-final rejection dated 02/18/22 and again in this office action. That broadest reasonable interpretation of “real time” does not conflict with Applicant’s disclosure. 
Allowable Subject Matter
Claims 53 and 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts of record (US 2016/0297665, US 2016/0325243, US 2010/0084426, and GB 2221209) fail to disclose, either alone or in any combination, the subject matter of each of claims 53 and 56 when considered as a whole. 
Specifically, in regards to claim 53, the prior art of record fails to disclose a dispensing tap comprising: a handle and a position sensor and a controller, wherein the handle can be positioned in three different positions and wherein a controller will close a valve when the handle is in the first position and the controller will change the size of the opening of the valve to a predetermined extent when the handle is in the second position and wherein the controller will activate a creamer when the handle is in the third position. 
Specifically, in regards to claim 56, the prior art of record fails to disclose a dispensing tap comprising a rotatable dial positioned around a display and a controller configured to identify a selected pour volume based on a signal received representing a position of the dial and control activation of a creamer based on the selected pour volume and wherein the rotatable dial is configured to additionally be moved along an axis of its rotation – that movement disclosed by Applicant as enabling a controller to identify a user selection. 
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        9/30/2022